"Wilkes, J.
The plaintiff is a body-corporate, doing business at Hashville, Tenn. An ad valorem tax was assessed upon its personal property, for State purposes, for the year 1890, at a valuation of $40,000.
The tax was paid under protest February 28, 1891, amounting to $120. Within thirty days thereafter this action was brought to recover the amount paid, on the ground that the plaintiff was a corporation created and its property used purely and exclusively for religious and charitable purposes, and hence exempt from taxation under the Constitution and Act of the Legislature.
*190The Court below, Hon. W. K. McAlister, Judge,, heard the case upon an agreed statement of facts, without the intervention of a jury, and, being of opinion that the tax was properly laid and collected, denied the plaintiff any relief, and dismissed the suit, from which judgment the plaintiff" appealed.
It is the policy of the State, and but justice between its citizens, that all property shall be-taxed, and that no property .shall escape this common burden, unless it comes fairly within the exemption ; ■ and it is incumbent on the plaintiff to show that it comes within the exempting clauses of the Constitution and statute.
This Court has said in the case of The State v. Fisk University, 3 Pickle, 241: “ The intention of' the Legislature must govern in ascertaining the extent of tax exemptions; and when the exemption is to religious, scientific, literary, and educational institutions, the same strict construction will not be indulged in that would be applied to corporations created and operated for private gain or profit.”
The fundamental ground upon which all such exemptions are based is a benefit conferred upon the public by such institutions, and a consequent relief to some extent of the burden upon the State to care for and advance the interests of its citizens.
The Constitution, Article II., Section 28, provides that “ all property, real, personal, and mixed, shall be taxed, but the Legislature may except such as *191may be held by the State, by counties, cities, and towns, and used exclusively for public or corporation purposes, and such as may be held and used for purposes purely religious, charitable, scientific, literary, or educational,” etc.
The Act * of 1889, Chapter 96, Section 2, Subsection 2, under which this tax was assessed, exempts all property belonging to any religious, charitable, scientific, literary, or educational institution used exclusively for the purposes "for which said institution was created.
The terms “purely,” as used in the Constitution, and “ exclusively,” as used in the statute, are synonymous, and mean that the property must be used wholly and entirely for such charitable and religious purposes, and exclude entirely the idea of any individual gain or profit, or, indeed, of any corporate profit, unless it is used purely for such religious and charitable purposes.
The important question raised in the case, and set out in the assignment of errors is, "Was this institution purely religious and charitable in its purposes, and was the property assessed held and used exclusively for such purposes when this tax was laid ?
The question is an important one, not so much on account of the amount, as of the principle involved.
The plaintiff was chartered by Chapter 136 of the Acts of 1855-6. ‘ The first section provides that “ Edward Stephenson and Erancis A. Owen, *192and their successors in office, be, and they are hereby, made a body-corporate and politic, under the name and style of the ‘ Book Agents of the Methodist Episcopal Church, South;’ and by that name and style to have perpetual succession for the manufacture and distribution of books, tracts, periodicals, etc., with power to sue and be sued, to hold pei’sonal and real estate, and to sell and dispose of the same as they may deem' best for the interests involved.”
The second section provides that the corporation shall now, and at all times hereafter, be under the control of. the' Methodist Episcopal Church, South, according to the laws and usages of the same as contained in their present or any future edition of their discipline.
Looking to . this book of discipline, it appears, Section 229, that the object or purpose of the institution shall be to advance the cause of Christianity by disseminating religious knowledge and useful literary and scientific information in the form of books, tracts, periodicals, etc.
It is put under ■ the control of the general b.ook agent, and a book committee elected by the General Conference. This General Conference has power to make rules and regulations for . the Church, under .certain restrictions and limitations, among which is the sixth restriction rule, as follows:
“ The General Conference shall not appropriate the produce of the publishing house [referring to *193the plaintiff], to any purpose other than for the benefit of the traveling, supernumerary, superannuated, and worn-out preachers, their wives, widows, and children.”
These provisions of the discipline, taken in connection with the charter, fix and define the pur-, poses of the institution, and constitute its foundation. It is clear from its charter and discipline that this hook concern, or publishing house, was to be used as an arm or agency of the Methodist Church in the publication and distribution of hooks, periodicals, and in the support of the preachers mentioned, together with their wives, widows, and children.
The volume of business done by the publishing house' in 1890 was $336,800, of which about one-fifty-sixth, or $6,000, was derived from what in the agreed statement of facts is called “secular work”— that is, the printing of secular books, hand-bills, letter-heads, etc. Some of this secular work was done in the job office, and some by the other machinery in the house. It was not sought, but was done when offered, and plaintiff stood ready and willing to do any such work.
It is further agreed that all the net income or produce of the house derived from every source has been always heretofore, and was being when this tax was assessed, applied for the benefit of the persons named and described in the discipline.
It is insisted- by plaintiff that the doing of this secular work was a mere incident, and that if the *194property was thus made liable to tax, then there would have been an apportionment of values so. as to allow exemption to’ so much of the value as the privileged portion, represented, and, at most, the tax would have been only to the extent of the volume of the secular work compared to the entire volume of business done.
We cannot take this view. It seems that the entire property was used in doing this secular work, and, if it thereby becomes liable to any extent, the whole of it is liable.
It is not a case where the property is separable, as when several buildings belong to the same institution, one of which is used for secular purposes, and the other for purely religious or charitable purposes, and it can then be ascertained what part of the property has been used for secular purposes.
We come, therefore, to the controlling questions: ■(1) Whether this institution is purely religious and charitable in its purposes; and (2) whether its property has been exclusively used for the religious and charitable purposes of its creation.
The books are full of decisions showing what are and what are not charities, but a few illustrations must suffice. It is held that “gifts for the advancement of Christianity among the heathen, or for the dissemination of the gospel, or for the benefit of the ministers of the gospel, are good charities. BisphanTs Equity, Secs. 112 and 119. So also is “ money given to maintain a preaching *195minister.” Story’s Eq. Juris., See. 1164. Gifts for the benefit of ministers of the gospel are charities. Perry on Trusts, p. 701. A gift to educate, hoard, and clothe the children of the donor’s brothers and sisters, and their descendants, is a charity (2 Sneed, 305); or for the education of the poor children of Sumner County (2 Sneed, 305; 12 Heis., 635); or to educate indigent young men preparing for the ministry (1 Swan, 367); or for schooling the children in the bounds of Gass school-district forever (3 Sneed, 211); or for home or foreign missions (3 Sneed, 369).
There is a material' difference between charitable and business corporations. In the former there are no stockholders, and there is no element of individual gain or profit, but a public trust.
In 2 Morawetz on Corporations, Sec. 1046, it is said: “ The charter of a charitable corporation, like that of a business corporation, operates principally as a law enabling the members of a corporation to accomplish legally the purposes for which they have united. But it does not embody a contract between the corporators like the charter of a business coi’poration. It rather embodies a declaration of a trust — namely, the trust assumed by the corporation in respect of the funds contributed to it.”
It clearly appears that this corporation was created as an arm or agency of the Methodist Church, a religious organization charged with the trust of manufacturing and distributing books, periodicals, *196etc., in the interest apd under the auspices of that Church, and thereby raising a fund with which to support its worn-out preachers and their families. Such being the purposes of its creation, it is clearly a religious and charitable institution.
But another question remains. Has its property been held and used purely and exclusively for the purposes of its creation, and in accordance with these trusts? A short review of our decisions •may aid us in arriving at a proper conclusion on the facts of this case. In the case of The City of Nashville v. Smith, 2 Pickle, 213, and of Smith v. Nashville, 4 Pickle, 467, this Court considered the question whether the city of Nashville was subject to the privilege tax imposed by the Act of 1887 upon the business of a water company. This Court held that a municipal corporation owning and operating water-works exclusively for corporation or public purposes was within the constitutional and legislative provisions; and it did not matter whether the water was furnished free or not, and that raising a fund to pay running expenses and to keep down interest upon a debt created for their erection by a sale of the water to the citizens, did not deprive it of its right to exemption. It appeared in the proof that the city had furnished water to factories located beyond the city limits, and to. pei’sons residing outside the corporate limits; but what effect this would have upon the exemption' was not determined,, be-*197canse not raised by the pleadings, and for other reasons stated in the opinion.
In the case of the University of the South v. Skidmore, 3 Pickle, 156, the exemption to the University of the South,, an educational institution, was considered in an able opinion by special Judge East. In that case, however, the exemption was based upon a provision of a charter granted before the Constitution of 1870 was adopted, and turned upon the title to the property rather than its use. The lands belonging to the University had been laid off into lots and streets, and leased for a term of years, with renewal option, and the town of Sfewanee, consisting of several hundred houses, had been built upon the grounds. From these leases a yearly rental or income of $1,200 or $1,500 was realized and used for the purposes of the University. It was- insisted that this use of the.property was not' contemplated by the Legislature, and leasing the property was such a parting with the title as would subject it to taxation.
The Court said: “ Certainly the Legislature did not intend that the land should remain of no positive utility to its owners. The only value of the land consists in its use and adaptation. ¥e cannot concur in the argument that the effort of this corporation to utilize its land, by leasing or renting, and thus make it subservient to the chief end and purpose of the corporation, deprives it of the exemption given -by the State for the encouragement of such institution.”
*198The case of The State v. Fisk University, 3 Pickle, 233, presents these facts: Eisk University, a chartered institution of learning, purchased as its permanent site three separate blocks of land, .near Nashville, containing six or eight acres each, and separated by streets. On the northern and southern1 blocks extensive college buildings were erected. The middle block was vacant, except two small buildings were upon one corner of it, and used for school-purposes. On another part of the lot barns and stables were erected. On the vacant portion of the lot corn, hay, and vegetables were raised year after year. Pupils of the school were engaged in raising these - products, and received pay for their work in board and tuition, but the school was not in any sense an agricultural school or founded for that purpose. The hay and corn were .fed to stock belonging to or connected with the institution, and the vegetables were consumed in the mess-halls. The'middle or vacant lot was assessed for taxes, and they were collected under a statute which provided for the exemption of property belonging to an educational institution which is actually used for the purposes for' which the institution was created.
This Court held that the exemption could not be restricted simply to such property as was actually used in education, for that would embrace only buildings, desks, and books, and would exclude grounds, walks, play-grounds, gymnasium, infirmary, or hospital buildings for the pupils, all of which *199were necessary, and owned exclusively for school-purposes, but not actually used in education.
"We have examined the decisions of the Courts of Texas, Georgia, Ohio, Illinois, Iowa, Massachusetts, and Hew Jersey, and find an irreconcilable conflict if not confusion of cases; but, owiug to differences between the constitutional and statutory provisions of the several States and our own, they can have but little weight with us, and we must decide the case under the provisions of our own Constitution and statutes.
We are of opinion that it is too narrow a view to hold that the direct, immediate, physical use of the property of a religious or charitable institution, in its religious and charitable work, is essential to the exemption. Such construction would destroy the exemption in this case, even if the plaintiff had not engaged in secular work, inasmuch as it would limit the institution to the manufacture and distribution of books, etc., excluding the idea of any sale after they are manufactured with a view to realizing a profit or income which could be devoted to the benefit of the preachers, their wives, widows, and children.
These worthy persons could not subsist upon the publications, for they are neither food, shelter, nor clothing, and it is only by a sale or exchange that these necessaries could be afforded. Such a construction would require the house to engage in the pi’oduction of food and the manufacture of clothing and building of houses, so that these *200worthy people might be benefited by their actual physical use, or one of the main purposes of its creation would be thwarted.
Applying the same rule of construction to any of our educational or religious charities, and it would follow that the endowment fund of a college, or the sustentation fund of any church or public library, must remain unproductive, because to invest such fund in stocks or bonds, or in property producing an income, would be to engage in a secular or business occupation foreign to the purpóses of its creation, and we must therefoi’e limit the use of such fund to its simple consumption in the immediate uses of the institution. The support of none of these institutions can be had except by the use of money. Money cannot be made except by labor; and this' labor is always more or less tinged with a secular character. Even the printing of the Bible or other religious books is a secular or business occupation, especially if they are to be sold. The case of The University v. The People, 99 U. S., is instructive on this point of the immediate use of the property.
Mr. Justice Miller, in construing the provision of the Constitution of Illinois, makes a broad distinction between property necfessary for school-purposes and property used for schools. The Constitution of Illinois provided that the Legislature might exempt from taxation such property as might be deemed necessary for school - purposes. *201The Judge said: “We think the distinction very broad between property contributing to the purposes of a school — made to aid in the, education of persons in that school — and that which is directly and immediately subjected to use in the school. The purposes of a school and the school itself are not identical. The purpose of a college or university is to give youth an education. The money which comes from the sale or rent of land dedicated to that object aids this purpose; and land so held or leased is held for school-purposes in the fullest and clearest sense.”
The purposes of this corporation are twofold— to publish and distribute books, etc., and therefrom to raise money to support these most worthy objects of Christian charity. We need not inquire which is the primary and which the secondary purpose. Both are indissolubly interwoven in ' the foundation of this institution, and the forriier is but a means of accomplishing the latter.
Even if we concede that the work done could not strictly be called religious, still the proceeds therefrom are wholly devoted to the charitable purposes * contemplated in the creation of ’the institution, and the work done cannot be considered immoral or at variance with the religious feature of the institution.
It is said there are dangers to society likely to result in so holding; that a line must be drawn somewhere; that such institutions may become too rich and powerful, and menace society. In answer *202to this, we say the field of charity is large, and is not likely to be overcrowded, unless some element of personal gain enters into the enterprise. Besides, no fund can ever accumulate from the operation of this institution, as the income, so soon as earned, is impressed with a direct trust in favor of this charity, which can be enforced at once; and again, if necessary, the Legislature can, if deemed important, limit the exemption in amount.
It is said, also, that evil-minded persons. may adopt the plan of obtaining charters for religious and charitable purposes in order to enrich them-s.elves. A sufficient answer to this is, that it is agreed in this case that the proceeds have all the while been properly applied. If they are diverted to other purposes, then will he the time to lay the hand of the law upon it, and not only make it contribute to the common burden of taxation, but force it, it may be, to surrender its charter, used as a cloak for such fraudulent purposes. •
It is said, also, that the great body of the Methodist people may change their organic law, and- devote the proceeds of this house to other purposes. This is so; and, if it is done,' then the question will arise under the change.
A sufficient answer to this is that it is agreed they have not done so, but for over thirty years the income has been devoted as was originally designed.
Again, it is said this doing of secular work will bring this religious charitable institution in *203competition with those who must pay taxes; hut an answer to this is that it is not the presence or absence of competition which furnishes the test, hut the benefit extended to' the public and fidelity to the purposes of its creation. This competition will arise whether work done is secular or religious. If nothing hut-religious hooks were-published, and (then distributed gratuitously, still the competition would exist from the fact that the demand for such hooks would, to that extent, he diminished. So with schools. If it were not for charitable ■schools, private and pay schools for individual profit would receive that much more patronage.
We are of opinion that the plaintiff is an institution created for both religious and charitable purposes; that the ultimate use of its property has been in accordance with these purposes; that the income and profit derived from the use of its property has been exclusively applied to religious and charitable purposes, and hence it is entitled to exemption under the provisions of the Constitution and Act; and we therefore reverse the judgment of the .Court below, and give judgment here for the amounts of the tax paid, with interest and all costs.